      CASE 0:20-cv-01562-ECT-HB Document 1 Filed 07/13/20 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA
                                   No. ___________________

 United States of America,

                  Plaintiff,
                                                             VERIFIED COMPLAINT FOR
        v.                                                     FORFEITURE IN REM

 $33,000.00 in United States Currency,

                  Defendant.


       Plaintiff United States of America, through its attorneys Erica H. MacDonald,

United States Attorney for the District of Minnesota, and Andrew Tweeten, Assistant

United States Attorney, in a civil cause of action for forfeiture, alleges as follows in

accordance with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

                                  NATURE OF THE ACTION

       1.        This is an action to forfeit and condemn to the use and benefit of the

United States of America $33,000.00 in United States Currency for violations of 21 U.S.C.

§ 841 et. seq.

                                 THE DEFENDANT IN REM

       2.        The Defendant in rem is $33,000.00 in United States Currency

(“the Defendant Currency”) seized from Humberto Guebara Torres on November 13, 2019.

The Defendant Currency is in the custody of the United States Marshals Service.

                                 JURISDICTION AND VENUE

       3.        Plaintiff brings this action in rem in its own right to forfeit and condemn the

Defendant Currency. This Court has jurisdiction over an action commenced by the
       CASE 0:20-cv-01562-ECT-HB Document 1 Filed 07/13/20 Page 2 of 11




United States under 28 U.S.C. § 1345 and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

       4.     This Court has in rem jurisdiction over the Defendant Currency under

28 U.S.C. § 1355(b). Upon filing of this Complaint, Plaintiff requests that the Clerk of

Court issue an arrest warrant in rem pursuant to Supplemental Rule G(3)(b)(i), which the

Plaintiff will execute upon the Defendant Currency pursuant to 28 U.S.C. § 1355(d) and

Supplemental Rule G(3)(c).

       5.     Venue is proper in the District of Minnesota pursuant to 28 U.S.C.

§ 1355(b)(1) because acts or omissions giving rise to the forfeiture occurred in this District,

and pursuant to 28 U.S.C. § 1395 because the Defendant Currency is located in this

District.

                                           FACTS

       6.     On November 13, 2019, members of Drug Enforcement Administration

(DEA) Minneapolis Group 73 and the Minneapolis/St. Paul Airport Police Department

(APD) Narcotics Unit, Sgt. Morrison, Det. Meyer, and TFO Duzan, all in plain clothes and

not wearing any police markings, were conducting surveillance at the Humphrey Terminal

at Minneapolis/St. Paul International Airport.

       7.     At. 2:13 p.m. on November 13, 2019, Sgt. Morrison, Det. Meyer, and

TFO Duzan received information from TFO Irvin that his canine partner “Jackson”, a

United States Police Canine Association certified narcotics canine, had alerted to the

presence of a narcotics odor emanating from a checked bag. The bag was checked by




                                              2
        CASE 0:20-cv-01562-ECT-HB Document 1 Filed 07/13/20 Page 3 of 11




Humberto Guebara Torres (hereinafter “Torres”), and was set to travel from MSP to LAX

on Sun Country flight 425, Departing at 3:05 at Gate H3.

        8.    Los Angeles is a source of illegal narcotics and Minnesota is a destination

for consumption of those narcotics.

        9.    Drug Trafficking Organizations (DTO) often supply narcotics to

consumption areas and collect money from distributors in consumption areas to return to

the organization.

        10.   Det. Meyer approached a Sun Country Gate Agent at Gate H3 and asked him

if he would page Torres to the podium. The gate agent paged Torres several times, but

Torres never approached the podium.

        11.   To locate Torres, Sgt. Morrison observed a Sun Country employee at

Gate H3 as the employee scanned passengers’ boarding passes and watched for Torres’s

name.

        12.   After the boarding pass scanner failed during the boarding process, the

Sun Country employee stopped scanning the boarding passes and began to take them by

hand without scanning them. During this time, Sgt. Morrison was unable to see the names

of the individuals boarding the flight. A short time later, the scanner began to work again.

Sgt. Morrison did not see Torres’s name on any of the scanned boarding passes.

        13.   Sgt. Morrison then asked the Sun Country employee if she could check if

Torres had boarded the flight. The Sun Country employee indicated that Torres had

boarded the flight and was seated in seat 19F.




                                             3
      CASE 0:20-cv-01562-ECT-HB Document 1 Filed 07/13/20 Page 4 of 11




       14.     Sgt. Morrison and Det. Meyer walked down the Gate H3 jet way. When

they reached the entrance to the aircraft, Sgt. Morrison identified himself to a

Flight Attendant. Sgt. Morrison asked the Flight Attendant if she could call Torres to the

jet way. After the Flight Attendant called Torres, a Hispanic male walked to the front of

the plane and looked in Sgt. Morrison’s direction.

       15.     Sgt. Morrison identified himself and asked the Hispanic male if he was okay

speaking with him. The Hispanic male said “of course.” Det. Meyer then identified

himself.

       16.     Sgt. Morrison asked the Hispanic male if he was Humberto Torres. The

Hispanic male confirmed that he was Humberto Torres.

       17.     Sgt. Morrison informed Torres that he was not in any trouble and that he was

not under arrest and then asked Torres if he was willing to speak with Law Enforcement.

Torres agreed.

       18.     Sgt. Morrison asked Torres if he knew why the narcotics canine would have

alerted to his checked bag. Torres responded that he did not know why the canine would

have alerted to his bag. Sgt. Morrison observed that Torres did not have any difficulty

conversing in English.

       19.     Sgt. Morrison asked Torres if he had packed his bags himself. Torres stated

that he had.

       20.     Sgt. Morrison asked Torres if anyone had asked him to put anything in his

luggage. Torres stated that nobody had.




                                             4
       CASE 0:20-cv-01562-ECT-HB Document 1 Filed 07/13/20 Page 5 of 11




       21.    Sgt. Morrison asked Torres if he was able to sneak anything through security

such as knives, razor blades, explosives, or firearms. Torres stated “no.”

       22.    Sgt. Morrison asked Torres if he had packed any street drugs or prescription

medication. Torres stated that he had not.

       23.    Sgt. Morrison asked Torres if he packed any large amounts of currency.

Torres stated that he had “about $20,000.00 in the bag but it’s my boss’s.”

       24.    Sgt. Morrison then asked Torres if he would allow TFO Irvin to search his

checked bag. Torres stated “yes.” Sgt. Morrison then contacted TFO Irvin and told TFO

Irvin that Torres had agreed to allow a search of his checked bag.

       25.    At approximately 3:01 p.m., TFO Irvin searched Torres’s checked bag and

found a large quantity of United States Currency.

       26.    Sgt. Morrison asked Torres if he would allow Det. Meyer search a backpack

that Torres was wearing. Torres said “yes.”

       27.    As Torres handed Det. Meyer the backpack, he stated “I have about $8,000

in there.”

       28.    Det. Meyer opened the backpack and observed three bundles of United States

Currency in the bottom of the backpack. Each bundle was held together by rubber bands.

       29.    Currency proceeds of drug trafficking are often packaged in bundles held

together by rubber bands.

       30.    Sgt. Morrison asked Torres why he was traveling with so much currency.

Torres responded that he arrived yesterday to purchase a restaurant for his boss.

       31.    Sgt. Morrison asked which restaurant. Torres replied “El Parian.”


                                             5
      CASE 0:20-cv-01562-ECT-HB Document 1 Filed 07/13/20 Page 6 of 11




       32.    Sgt. Morrison then asked where the restaurant was located. Torres replied

“around here,” while pointing around.

       33.    Sgt. Morrison asked Torres how he got to the restaurant. Torres stated that

a friend gave him a ride. When Sgt. Morrison asked Torres his friend’s name, Torres was

unable to remember.

       34.    Sgt. Morrison asked Torres if he had any paperwork verifying the purchase

of the restaurant or any paperwork showing the withdrawal of the currency from a bank.

Torres stated that they did not end up buying the restaurant.

       35.    Sgt. Morrison asked Torres if he had ever been arrested. After initially

indicating that he had not ever been arrested, Torres stated that he had been arrested a long

time ago for smoking marijuana.

       36.    Sgt. Morrison then observed the Flight Attendant making preparations to

close the door to the aircraft.    Sgt. Morrison asked Torres to accompany him and

Det. Meyer to their office so that they could take further steps to verify the origin of the

currency. Torres stated that he would come back to the office if he could get rebooked on

a later flight. A Sun Country Gate Agent indicated to Sgt. Morrison that Torres could be

rebooked on a later flight. Torres then agreed to accompany the officers to their office.

       37.    After they returned to the terminal, at the podium near Gate H3,

Sgt. Morrison asked Torres for his identification.        Torres handed Sgt. Morison a

California Driver’s License with a photo matching his appearance and the name Humberto

Guebara Torres. Sgt. Morrison returned the Driver’s License to Torres.




                                             6
         CASE 0:20-cv-01562-ECT-HB Document 1 Filed 07/13/20 Page 7 of 11




         38.   Det. Meyer escorted Torres to an interview room at the APD office. They

arrived at approximately 3:14 p.m. TFO Duzan and Det. Meyer were present in the room

with Torres. The door was open.

         39.   The officers informed Torres that he was not under arrest. Torres stated that

he understood.

         40.   During the interview, Torres stated that he was in Minnesota because his

boss, the owner of “El Toro Bravo” restaurants in California, had asked him to visit a

restaurant in Minnesota and to potentially make arrangements to purchase it. Torres stated

that he had the money in the event that a down payment was needed to buy the restaurant.

         41.   The officers asked Torres for information about his boss. Torres said his

boss’s name was Cecil Marcettey, spelled M-A-R-C-E-T-T-E-Y, and provided a phone

number, (949) 922-4840.

         42.   Torres further explained that he flew to Minneapolis on November 12, 2019

(the day prior) at around 6:00 a.m.

         43.   Torres said that after he landed at the airport he took an Uber to his boss’s

friend’s house. He could not remember the boss’s friend’s name or the location of his

house.

         44.   Torres stated that his boss’s friend then brought him to the restaurant, El

Parian, to sample the menu.

         45.   Torres did not know the location of the restaurant, but believed it was about

20 minutes from the airport.




                                             7
      CASE 0:20-cv-01562-ECT-HB Document 1 Filed 07/13/20 Page 8 of 11




       46.    Torres could not remember who he met with at the restaurant. Torres stated

he thought the person at the restaurant went by the name “Saul.”

       47.    At around 3:25 p.m., Torres used his cellphone to call his boss. Torres

briefly explained the situation and then handed the phone to TFO Irvin, who had joined the

officers in the interview room.

       48.    TFO Irvin spoke on the phone with an adult male who identified himself as

“Cesar Martinez.” Martinez stated that he was the owner of the El Toro Bravo restaurant

in Orange County, California. He indicated that Torres had stayed with his friend Rojelio

Perez. He stated that Torres works for his restaurant and was sent to Minnesota to look at

a restaurant for sale. Martinez stated that he did not know the precise location of the

restaurant but he believed it was somewhere between Roseville, Minnesota and

Columbia Heights, Minnesota. Martinez advised that the officers could call him at his

restaurant at (714) 665-1400 if they had any further questions. The conversation ended

when Martinez asked to speak with Torres again and the officers returned the cellphone to

Torres.

       49.    The officers later determined that the El Toro Bravo is owned by

Cecil Murrietta, not Cesar Martinez.

       50.    At approximately 3:30 p.m., TFO Duzan located the phone number for

El Parian, a Mexican restaurant in Eagan, Minnesota. TFO Duzan called the number and

made contact with an individual who identified himself as “Francisco.” TFO Duzan asked

Francisco if El Parian was for sale. Francisco confirmed that the restaurant was for sale.

TFO Duzan then asked whether anyone had come to the restaurant in the past two days to


                                            8
      CASE 0:20-cv-01562-ECT-HB Document 1 Filed 07/13/20 Page 9 of 11




discuss purchasing the restaurant. Francisco stated that nobody had been to the restaurant

to discuss the sale in the past two days.

       51.      At around 3:35 p.m., Torres gave TFO Irvin permission to look at his

cellphone. TFO Irvin observed photos on the phone that appeared to show many packages

that looked like narcotics wrapped for transport and sale. TFO Irvin asked Torres about

the photos. Torres stated that he was ready to leave.

       52.      Torres was informed that the currency in his checked and carry-on bags was

being seized as proceeds of narcotics trafficking. Currency divided into bundles held by

rubber bands was retrieved from Torres’s checked and carry-on bags. The currency was

placed in evidence. At approximately 3:50 p.m., Torres signed the evidence packaging

confirming that it was sealed in front of him.

       53.      At approximately 3:51 p.m., Torres placed a call on his cellphone and

explained that the currency had been seized and that they would receive information by

mail to contest the seizure.

       54.      Torres’s personal belongings were returned and he was escorted to the

Sun Country ticket counter for assistance in rebooking a flight to Los Angeles.

                               BASIS FOR FORFEITURE

       55.      The allegations in the preceding paragraphs are re-alleged and incorporated

by reference.

       56.      The Defendant Currency is subject to forfeiture pursuant to 21 U.S.C.

§ 881(a)(6) because it was furnished or intended to be furnished in exchange for a




                                              9
      CASE 0:20-cv-01562-ECT-HB Document 1 Filed 07/13/20 Page 10 of 11




controlled substance, constitutes proceeds traceable to such an exchange, or was used or

intended to be used to facilitate a violation of the Controlled Substances Act.

                                 CLAIM FOR RELIEF

       57.    Plaintiff requests that the Court issue a warrant for the arrest and seizure of

the Defendant in rem, that notice of this action be given to all persons who reasonably

appear to be potential claimants of interests in the Defendant in rem, that the Defendant

in rem be forfeited and condemned to the United States of America, that the Plaintiff be

awarded its costs and disbursements in this action, and for such other and further relief as

this Court deems proper and just.

Dated: July 13, 2020
                                          ERICA H. MacDONALD
                                          United States Attorney

                                           s/ Andrew Tweeten

                                          By: ANDREW TWEETEN
                                          Assistant U.S. Attorney
                                          Attorney ID Number 395190
                                          600 U.S. Courthouse
                                          300 South Fourth Street
                                          Minneapolis, MN 55415
                                          (612) 664-5600
                                          andrew.tweeten@usdoj.gov

                                          Attorneys for Plaintiff




                                             10
      CASE 0:20-cv-01562-ECT-HB Document 1 Filed 07/13/20 Page 11 of 11




                                     VERIFICATION

       I, Mark L. Altendorfer, verify and declare under penalty of perjury as follows:

       I am a Task Force Officer with the U.S. Drug Enforcement Administration (“DEA”).

I have extensive experience with narcotics interdiction, having worked in that field for the

past three years. I have read the foregoing Verified Complaint In Rem and know the

contents thereof, and the matters contained in the Verified Complaint are true to my own

knowledge, except that those matters not within my knowledge are alleged on information

and belief, and I believe those matters to be true.

       The sources of my knowledge and information are the official files and records of

the United States, information provided to me by other law enforcement agencies and

officers, and information I have learned by reviewing reports prepared by other law

enforcement agencies and officers, as well as my investigation of this case, together with

others, as a Drug Enforcement Administration Task Force Officer.

       I hereby verify and declare under penalty of perjury that the foregoing is true and

correct.

Dated: July 13, 2020
                                                  s/ Mark L. Altendorfer
                                                  MARK L. ALTENDORFER
                                                  U.S. Drug Enforcement Administration
                                                  Task Force Officer




                                             11
